Citation Nr: 1539387	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-08 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of injury to the right third finger.

2.  Entitlement to an initial compensable rating for right ear hearing loss.

3.  Entitlement to service connection for shaking of the right hand.

4.  Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to February 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In this case, the June and August 2010 VA opinions essentially state that any current left ear hearing loss was not related to service because there was no significant shift in the Veteran's left ear hearing between service entrance and separation, and in fact his hearing improved.  The examiners did not address the Veteran's in-service noise exposure and whether the Veteran wore hearing protection during service.  As noted above, the law does not necessarily require that hearing loss manifest in service.  It would have been helpful if the examiners brought their expertise to bear in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current left ear hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause. 

The Veteran's Form DD-214 indicates that his duty assignments included a military occupational specialty (MOS) of aerospace ground equipment repairman.  In his written statements dated in June 2010 and March 2011, he indicated that he experienced rocket and mortar fire as well as noise on the flight line while working as a mechanic on support equipment for aircraft.  As such, hazardous noise exposure during service is conceded.  However, actual left ear hearing loss (especially that established by 38 C.F.R. § 3.385) is not a condition capable of lay diagnosis, much less the type of condition that can be causally related to military service by lay testimony.  Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).

Based on the foregoing, the Board finds that this matter should be remanded and that, upon remand, the RO obtain another opinion regarding whether in-service noise exposure could cause the Veteran to progressively lose his left ear hearing over the years.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Additionally, with respect to the claim of entitlement to an initial compensable rating for right ear hearing loss, the Veteran most recently underwent a VA audio examination in June 2010.  The report of that examination notes that the Veteran's hearing loss had no effect on his usual daily activities.  However, in a March 2011 statement the Veteran reported that he constantly has to ask people to repeat what they say, he tries to read people lips to interpret what they might be saying, and he has to turn the television and radio volume up in order to hear.  Moreover, in a January 2012 statement the Veteran indicated that his VA clinician stated that he is a candidate for hearing aids.  As such, the Board finds that the record reflects that the Veteran's right ear hearing loss may have worsened since the June 2010 VA examination.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Weggenmann v. Brown, 5 Vet. App 281 (1993).  Therefore, a remand for a new VA examination is in order.

With respect to the Veteran's claim of entitlement to an initial compensable rating for residuals of injury to right third finger, the Veteran underwent a VA examination in June 2010.  The report of that examination indicates that there was no history of trauma to the hand or fingers.  It also reflects that range of motion testing was accomplished.  In a June 2010 statement along with his claim for service connection, the Veteran indicated that he cut his middle finger on the right hand while working on equipment in service and that he needed several stitches to close the wound.  The Veteran reported that this finger gets very cold and numb very quickly during the winter.

In December 2011, a VA medical opinion was obtained in order to resolve conflicting medical evidence of record regarding a diagnosis of the shaking of the right hand.  Specifically, it was requested that an opinion be provided as to whether the Veteran has Parkinson's disease.  The December 2011 VA examiner determined that the Veteran is not diagnosed with Parkinson's disease.  

The Board notes that it has been over five years since the Veteran underwent a VA examination for his service-connected residuals of a right third finger injury.  In this regard, the Board also notes that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

In this case, the evidence suggests that the Veteran is arguing that his right hand tremor may be in part due to his residuals of right third finger injury.  Moreover, the Veteran has not undergone a neurological examination to assess any neurological residuals from his right third finger injury.  Importantly, the December 2011 VA examiner provided any opinion (that the Veteran does not have a diagnosis of Parkinson's disease) without actually examining the Veteran, and the June 2010 VA examiner did not address the Veteran's contentions regarding this right third finger being numb and cold during the winter.  Therefore, the Board finds that a new examination would be helpful in order to determine the current severity of the residuals of a right third finger injury and to determine the nature and etiology of the right hand tremor, to include whether it is secondary to the right third finger injury residuals.  

Finally, the record reflects that the Veteran receives treatment through VA.  The most recent VA treatment records in the claims file are dated in December 2011.  As such, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dating from December 2011 to the present and associate them with the claims file.

2.  Schedule the Veteran for a VA audio examination in order to determine the current severity of the right ear hearing loss and the nature and etiology of the Veteran's left ear hearing loss.

The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished; testing of the hearing acuity of both ears should be completed.  The findings of puretone decibel loss at 1000, 2000, 3000, and 4000 Hertz must be numerically reported, and speech discrimination percentage results derived using the Maryland CNC word list must be reported. 

The examiner must also specifically address the effect of the Veteran's right hearing loss on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The examiner must also state whether any current left ear hearing loss at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his left ear hearing over the years)? 

The examiner must discuss the Veteran's in-service noise exposure as an aerospace equipment repairman (and note whether the Veteran wore hearing protection), as well as any post-service noise exposure.  

The examiner must provide a rationale for the opinion(s) expressed.  If the VA examiner is of the opinion that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so. 

In rendering the above opinion(s), the examiner is advised that the absence of in-service evidence of a left ear hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

3.  Schedule the Veteran for an appropriate VA examination in order to determine the current severity of the Veteran's residuals of right third finger injury and the nature and etiology of the right hand tremor.

The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.

Following review of the claims file and examination of the Veteran, the examiner should comment as to the range of motion, ankylosis, and any other symptomatology associated with the Veteran's right third finger, including any neurologic deficits.  Any additional limitation due to factors such as pain, weakness, fatigability, and incoordination should be noted, particularly with repetitive movement, and it should be noted whether such losses equates to disability comparable to amputation.  

The examiner should additionally comment as to the Veteran's lay complaints that his right third finger gets numb and cold during the winter.   

The examiner should discuss whether the right third finger disability causes limitation of motion, ankylosis or loss of function of other fingers, or whether there is overall interference with the Veteran's right hand as a result of his right third finger disability, to include loss of use. 

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the right hand shaking/tremors are etiologically related to service, or are caused or aggravated (permanently worsened beyond the normal progression of the disability) by the service connected residuals of right third finger injury.

A rationale for all opinions expressed should be provided. If the examiner cannot respond without resorting to speculation, she/he should explain why a response would be speculative.

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim(s).  38 C.F.R. §§ 3.158, 3.655 (2015).

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




